


EXHIBIT 10.25

 

CF INDUSTRIES HOLDINGS, INC.

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement, dated as of July 31, 2007 (this
“Amendment”), is by and among CF INDUSTRIES HOLDINGS, INC., a Delaware
corporation (“Parent”), as a Loan Guarantor, the other Loan Guarantors party
hereto, CF INDUSTRIES, INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent. 
All capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Credit Agreement (as defined below), as
amended hereby.

 

W I T N E S S E T H:

 

WHEREAS, Parent, the other Loan Guarantors, the Borrower, the Administrative
Agent and the Lenders are parties to that certain Credit Agreement dated as of
August 16, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, the parties wish to amend certain provisions of the Credit Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree in its entirety as follows:

 

1.             Amendments to Credit Agreement.

 


1.1           THE DEFINITION OF “APPLICABLE RATE” SET FORTH IN SECTION 1.01 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY AMENDING AND RESTATING THE PRICING
TABLE CONTAINED THEREIN IN ITS ENTIRETY AS FOLLOWS:

 

Level

 

Average
 Availability

 

 ABR Spread

 

 Eurodollar 
 Spread

 

Commitment Fee
 Rate

I

 

³ $100,000,000

 

0.00%

 

1.25%

 

0.25%

II

 

< $100,000,000

 

0.25%

 

1.50%

 

0.25%

 


1.2           THE DEFINITIONS OF “MATURITY DATE” AND “PERMITTED CAPITAL
EXPENDITURE AMOUNT” ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS
FOLLOWS:


 

“Maturity Date” means July 31, 2012 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

 

--------------------------------------------------------------------------------


 

“Permitted Capital Expenditure Amount” means as of any date of determination
thereof with respect to any Capital Expenditure, (a) if the average daily Cash
Availability Amount for the most recent month (or, if earlier, any prior month)
(the “triggering month”) is less than $135,000,000, then until such time as the
average daily Cash Availability Amount for three consecutive months is greater
than or equal to $135,000,000, $120,000,000 during the twelve-month period
commencing on the first day of the month next succeeding such triggering month
and, following the completion of such twelve-month period, during the trailing
twelve-month period ending on the last day of each month thereafter and (b) at
all other times, an unlimited amount.

 


1.3           THE DEFINITION OF “PERMITTED INVESTMENTS” SET FORTH IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY AMENDING AND RESTATING
CLAUSE (G) THEREOF IN ITS ENTIRETY AS FOLLOWS:


 

(g)           investments in money market funds that invest 95% of their assets
in investments of the type described in the immediately preceding subsections
(a), (b), (c), (d), (e) and (f) above.

 


1.4           THE INTRODUCTORY CLAUSE OF SECTION 5.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender, provided that items delivered pursuant to clauses (j) and (k) below will
be made available solely to the Administrative Agent as specified in such
clauses):

 


1.5           CLAUSES (G), (H) AND (I) OF SECTION 5.01 OF THE CREDIT AGREEMENT
ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS FOLLOWS:


 

(g)           as soon as available but in any event within fifteen (15) Business
Days after the end of each calendar quarter (or, (i) if either (x) the
outstanding Borrowings exceed zero during any calendar month or (y) the LC
Exposure exceeds $5,000,000 during any calendar month, within fifteen (15)
Business Days after the end of such month and (ii) if the Cash Availability
Amount is less than $50,000,000, within five (5) Business Days after the end of
each calendar week), and at such other times as may be reasonably requested by
the Administrative Agent following the occurrence and during the continuance of
an Event of Default, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; provided, that the Borrower shall only be required to use
commercially reasonable efforts to provide updated information with respect to
Eligible Inventory more frequently than monthly; provided, further, that the
PP&E Component of the Borrowing Base shall be updated (i) from time to time upon
receipt of periodic valuation updates received from the Administrative Agent’s
asset valuation experts, (ii) concurrent with the sale of any assets
constituting part of the PP&E Component, or (iii) upon notice from the
Administrative Agent, in the event that the value

 

2

--------------------------------------------------------------------------------


 

of such assets is materially impaired, as determined in the Administrative
Agent’s Permitted Discretion;

 

(h)           as soon as available but in any event within fifteen (15) Business
Days after the end of each calendar quarter (or, if the Revolving Credit
Exposure of the Lenders exceeds zero during any calendar month, within fifteen
(15) Business Days after the end of such month) and at such other times as may
be reasonably requested by the Administrative Agent, as of the period then
ended, all delivered electronically in a text formatted file (not in an Adobe
*.pdf file):

 

(i)            a summary aging of the Borrower’s Accounts, reconciled to the
Borrowing Base Certificate delivered as of such date prepared in a manner
reasonably acceptable to the Administrative Agent, together with a summary
specifying the name, account number, and balance due for each Account Debtor;

 

(ii)           a schedule detailing the Borrower’s Inventory, in form
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by product type, and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower are deemed by the Administrative Agent
to be appropriate, (2) including a report of any Inventory adjustments in excess
of $5,000,000 since the last Inventory schedule, and (3) reconciled to the
Borrowing Base Certificate delivered as of such date;

 

(iii)          a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
ineligibility criteria serving as the basis for such exclusion;

 

(iv)          a reconciliation of the Borrower’s Accounts and Inventory between
the amounts shown in the Borrower’s general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above; and

 

(v)           a reconciliation of the loan balance per the Borrower’s general
ledger to the loan balance under this Agreement;

 

(i)            as soon as available but in any event within fifteen (15)
Business Days after the end of each calendar quarter (or, if the Revolving
Credit Exposure of the Lenders exceeds zero during any calendar month, within
fifteen (15) Business Days after the end of such month) and at such other times
as may be reasonably requested by the Administrative Agent,

 

3

--------------------------------------------------------------------------------


 

as of the period then ended, a schedule and aging of the Borrower’s accounts
payable, delivered electronically in a text formatted file (not in an Adobe
*.pdf file);

 


1.6           CLAUSE (O) OF SECTION 6.01 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

(o)           Indebtedness of the Borrower and/or the Parent in an aggregate
principal amount not exceeding $500,000,000, determined without duplication, and
having terms satisfactory to the Administrative Agent in its sole discretion,
and extensions, renewals, refinancings and replacements of such Indebtedness in
accordance with clause (l) hereof; which Indebtedness shall be unsecured except
as permitted under Section 6.02(t);

 


1.7           CLAUSE (T) OF SECTION 6.02 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

(t)            to the extent approved by the Administrative Agent in its sole
discretion, Liens securing Indebtedness permitted under Section 6.01(o) in an
aggregate principal amount not to exceed $250,000,000 at any time outstanding,
which Liens, (i) to the extent attaching to any Collateral, shall be subordinate
to any Liens securing the Obligations on terms acceptable to the Administrative
Agent in its sole discretion and (ii) to the extent attaching to any operating
facility of the Loan Parties in which any Collateral is from time to time
located (and if required by the Administrative Agent), shall be subject to an
access agreement with the Administrative Agent on terms reasonably acceptable to
the Administrative Agent;

 


1.8           THE FIRST SENTENCE OF CLAUSE (D) OF SECTION 9.02 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral or any Loan Guarantee executed by
any Subsidiary Guarantor (i) upon the termination of the Aggregate Commitment,
payment and satisfaction in full in cash of all Obligations (other than
Unliquidated Obligations), the cash collateralization of all LC Exposure in a
manner reasonably satisfactory to each affected Issuing Bank and the cash
collateralization of all Swap Obligations constituting Unliquidated Obligations
in a manner reasonably satisfactory to each affected holder of Swap Obligations,
(ii) constituting a Subsidiary Guarantor or property being sold, transferred or
disposed of if the Loan Party disposing of such Subsidiary Guarantor or property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Loan Party has at any time during the
term of this Agreement owned any interest, (iv) constituting property leased to
a Loan Party under a lease which has expired or been terminated, (v) owned by or
leased to any Loan Party which is subject to a purchase money security interest
or which is a Capital Lease Obligation, in either case, permitted by
Section 6.01, (vi) as required to effect any

 

4

--------------------------------------------------------------------------------


 

sale or other disposition of such Subsidiary Guarantor or Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII or (vii) constituting the Donaldsonville Real
Estate and/or any equipment or fixtures located thereon.

 


1.9           SCHEDULE 6.03 (PERMITTED DISPOSITIONS) TO THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY BY SCHEDULE 6.03 ATTACHED HERETO.


 

2.             No Other Amendments or Waivers.

 

This Amendment, and the terms and provisions hereof, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof.  Except for the amendments to the Credit Agreement
expressly set forth in Section 1 hereof, the Credit Agreement shall remain
unchanged and in full force and effect.  Except as expressly set forth herein,
the execution, delivery, and performance of this Amendment shall not operate as
a waiver of or as an amendment of, any right, power, or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents as in effect prior to the date hereof, nor constitute a
waiver of any provision of the Credit Agreement or any of the other Loan
Documents.  The agreements set forth herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance under the
Credit Agreement or other Loan Documents, and shall not operate as a consent to
any further or other matter under the Loan Documents.

 


3.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 


3.1           EXECUTION OF AMENDMENT.  EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER SHALL HAVE DULY EXECUTED AND DELIVERED THIS AMENDMENT.


 


3.2           SECRETARY’S CERTIFICATE.  THE LOAN PARTIES SHALL HAVE DELIVERED TO
THE ADMINISTRATIVE AGENT A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY
OF EACH LOAN PARTY DATED AS OF THE CLOSING DATE AND CERTIFYING THAT ATTACHED
THERETO ARE TRUE AND COMPLETE COPIES OF RESOLUTIONS DULY ADOPTED BY ITS BOARD OF
DIRECTORS (OF EQUIVALENT BODY) AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT.


 


3.3           NO EXISTING DEFAULTS.  AFTER GIVING EFFECT TO THIS AMENDMENT, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST AS OF THE DATE HEREOF.


 


3.4           PAYMENT OF FEES, COSTS AND EXPENSES.  THE BORROWER SHALL HAVE PAID
TO THE ADMINISTRATIVE AGENT ALL ACCRUED AND UNPAID FEES, COSTS AND EXPENSES TO
THE EXTENT THEN DUE AND PAYABLE PURSUANT TO SECTION 9.03 OF THE CREDIT AGREEMENT
AND AS OTHERWISE SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE ADMINISTRATIVE
AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT, EACH LOAN PARTY REPRESENTS
AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT, AS OF THE DATE
HEREOF, BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT:

 

5

--------------------------------------------------------------------------------


 


4.1           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THIS
AMENDMENT (A) ARE WITHIN ITS CORPORATE, COMPANY OR OTHER ORGANIZATIONAL POWER
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, COMPANY OR OTHER
ORGANIZATIONAL ACTION, (B) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH, OR ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY,
EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT OR
WAIVED AND THOSE THE FAILURE OF WHICH TO MAKE OR OBTAIN COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (C) WILL NOT VIOLATE ANY APPLICABLE
LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY, EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (D) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT BINDING UPON ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY
PAYMENT TO BE MADE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT AS COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (E) WILL NOT
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF ANY LOAN PARTY
(OTHER THAN ANY LIEN CREATED UNDER THE LOAN DOCUMENTS) OR ANY OF ITS
SUBSIDIARIES.


 


4.2           EACH OF THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, AND THE
OTHER LOAN DOCUMENTS WHEN DELIVERED UNDER THE CREDIT AGREEMENT, ARE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF EACH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN
PARTY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY;


 


4.3           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH LOAN
PARTY;


 


4.4           AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
TRUE, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF
(EXCEPT, IN EACH CASE, TO THE EXTENT THAT SUCH REPRESENTATIVES AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS OF SUCH EARLIER
DATE); AND


 


4.5           AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR EVENT OF
DEFAULT EXISTS; AND


 

5.             Affirmation of Guarantee.

 

By executing this Amendment, each Loan Guarantor hereby acknowledges, consents
and agrees that all of its obligations and liabilities under the provisions of
each Loan Document to which it is a party remain in full force and effect, and
that the execution and delivery of this Amendment and any and all documents
executed in connection therewith shall not alter, amend, reduce or modify its
obligations and liabilities under Article X of the Credit Agreement or any of
the other Loan Documents to which it is a party.

 

6.             Miscellaneous.


 


6.1           LOAN DOCUMENT.  THIS AMENDMENT SHALL BE A LOAN DOCUMENT FOR ALL
PURPOSES.

 

6

--------------------------------------------------------------------------------


 


6.2           CAPTIONS.  SECTION CAPTIONS USED IN THIS AMENDMENT ARE FOR
CONVENIENCE ONLY, AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AMENDMENT.


 


6.3           GOVERNING LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.  WHENEVER POSSIBLE EACH PROVISION
OF THIS AMENDMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AMENDMENT SHALL BE
PROHIBITED BY OR INVALID UNDER SUCH LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER
OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS AMENDMENT.


 


6.4           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, AND EACH
SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AMENDMENT.  COUNTERPARTS
DELIVERED BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE DEEMED
ORIGINALS FOR ALL PURPOSES.


 


6.5           SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON THE
LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE SOLE BENEFIT OF THE LOAN PARTIES,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE SUCCESSORS AND ASSIGNS OF SUCH
PARTIES.


 


6.6           REFERENCES.  UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH
REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN
AND REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE LOAN DOCUMENTS TO THE
“CREDIT AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT
AS AMENDED BY THIS AMENDMENT.


 


6.7           CONTINUED EFFECTIVENESS.  NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, THE TERMS OF THIS AMENDMENT ARE NOT INTENDED TO AND DO NOT SERVE TO
EFFECT A NOVATION AS TO THE CREDIT AGREEMENT.  THE CREDIT AGREEMENT AND EACH OF
THE LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL REMAIN IN FULL FORCE AND EFFECT.

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------


 

CF INDUSTRIES HOLDINGS, INC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

 

CF INDUSTRIES, INC., as the Borrower

 

 

 

 

By:

 

/s/ RANDALL W. SELGRAD

 

Name:

 

Randall W. Selgrad

 

Title:

 

Treasurer

 

 

 

CF INDUSTRIES HOLDINGS, INC., as a Loan
Guarantor

 

 

 

By:

 

/s/ RANDALL W. SELGRAD

 

Name:

 

Randall W. Selgrad

 

Title:

 

Treasurer

 

 

 

MATLOK FERTILIZER COMPANY, INC., as a
Loan Guarantor

 

 

 

By:

 

/s/ RANDALL W. SELGRAD

 

Name:

 

Randall W. Selgrad

 

Title:

 

Treasurer

 

 

 

PHOSACID SERVICE & SUPPLY, INC., as a
Loan Guarantor

 

 

 

By:

 

/s/ RANDALL W. SELGRAD

 

Name:

 

Randall Selgrad

 

Title:

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually,
as Administrative Agent, Issuing Bank, Lender and
Swingline Lender

 

 

 

By:

 

/s/ PATRICK J. FRAVEL

 

Name:

 

Patrick J. Fravel

 

Title:

 

Vice President

 

 

AgStar Financial Services, PCA, as a Lender

 

 

 

By:

 

/s/ TROY MOSTAERT

 

Name:

 

Troy Mostaert

 

Title:

 

Vice President

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

 

/s/ DANIEL R. PETRIK

 

Name:

 

Daniel R. Petrik

 

Title:

 

Senior Vice President

 

 

CITICORP USA, INC., as a Lender

 

 

 

By:

 

/s/ JAMES N. SIMPSON

 

Name:

 

James N. Simpson

 

Title:

 

Vice President

 

 

CoBank, ACB, as a Lender

 

 

 

By:

 

/s/ S. RICHARD DILL

 

Name:

 

S. Richard Dill

 

Title:

 

Vice President

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

By:

 

/s/ ALISON P. TRAPP

 

Name:

 

Alison P. Trapp

 

Title:

 

Duly Authorized Signatory

 

 

Harris, N.A., as a Lender

 

 

 

By:

 

/s/ JOHN STICHNOTH

 

Name:

 

John Stichnoth

 

Title:

 

Vice President

 

--------------------------------------------------------------------------------


 

 

LaSalle Bank, N.A., as a Lender

 

 

 

By:

 

/s/ CHRISTOPHER L. COLLINS

 

Name:

 

Christopher L. Collins

 

Title:

 

First Vice President

 

 

NATIXIS, formerly known as Natexis Banques
Populaires, as a Lender

 

 

 

By:

 

/s/ STEPHEN A. JENDRAS

 

Name:

 

Stephen A. Jendras

 

Title:

 

Managing Director

 

 

 

By:

 

/s/ ALISA TRANI

 

Name:

 

Alisa Trani

 

Title:

 

Associate Director

 

 

RZB Finance LLC, as a Lender

 

 

 

By:

 

/s/ CHRISTOPH HOEDL

 

Name:

 

Christoph Hoedl

 

Title:

 

Group Vice President

 

 

By:

 

/s/ SHIRLEY RITCH

 

Name:

 

Shirley Ritch

 

Title:

 

Assistant Vice President

 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

By:

 

/s/ EDWARD L. COOPER III

 

Name:

 

Edward L. Cooper III

 

Title:

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule 6.03

 

Permitted Dispositions

 

1.             Sale or other disposition of the Borrower’s former terminal
located in Hayes, Illinois, and related assets to any Person approved by the
Borrower’s board of directors.

 

2.             Transfer or other disposition of all or a portion of the real
property subject to that certain Option to Purchase Agreement, dated as of
August 28, 2002, by and between the Borrower and the Industrial Development
Board of the City of Donaldsonville, Louisiana, Inc., as amended, supplemented
or otherwise modified from time to time, to any Person approved by the
Borrower’s board of directors.

 

3.             Sale, transfer or other disposition of real or personal property
subject to the Pooling Agreement in accordance with the terms thereof.

 

4.             Sale or disposition of Borrower’s former terminal located at Port
Huron, Michigan

 

5.             Sale or disposition of Borrower’s former terminal at Joliet,
Illinois

 

6.             Sale or disposition of Borrower’s real property located in Long
Grove, Illinois, together with the buildings and other personal property located
thereon

 

7.             Sale or disposition of Borrower’s excess land at the Hardee
Phosphate Complex

 

8.             Sale or disposition of Borrower’s Bartow Operations

 

--------------------------------------------------------------------------------
